Title: To George Washington from Brigadier General Charles Scott, 15 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir 
            ½ past 7 Sept. 15th 1778
          
          I this moment recd Intelligence By two Gentlemen from Colo. Gist, that there Are a large partee of the enemy, out on the Albany road about a mile below Phillaps’s Hous and advancing they also inform that a Partee was Seen Going towards Volintins Hill Every Possable Care Shall be taken to git Their Design and be immediatly Transmited. I am Your Excellencys Obt Servant
          
            Chs Scott
          
          
          p.s. Majr Lee was at Delancees Hous today and Very Near taking a Genl & Several Field officers Who had Just Din’d and left the table with the plats on.
          
        